Title: From George Washington to John Parke Custis, 23 September 1778
From: Washington, George
To: Custis, John Parke


          Letter not found: to John Parke Custis, c.23 Sept. 1778. GW wrote Richard Henry Lee on 23 Sept.: “I think it likely that Mr Custis (& Colo. Bassett) may be in Phila. at the time this Letter may come to your hands—if so, I will thank you for causing to be delivered to him, a Letter herewith addressed to your care” (see also Richard Henry Lee to GW, 5 Oct. 1778).
        